DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hashizume et al. (US 2005/0196675) in view Kang (Synthesis of a new class of carbon nanomaterials by solution plasma processing for us as air cathodes in Li-Air batteries).
Claim 1:	Hashizume et al. disclose a method for manufacturing a lithium-carbon composite for use in a lithium battery comprising 
providing a plasma discharge apparatus comprising a pair of wires and a gaseous source of carbonaceous material and lithium precursor (e.g. lithium dichromate; and, forming a lithium-carbon composite in which a carbon body is doped with lithium through plasma discharge.
Hashizume et al. do not disclose adding an organic solvent having an aromatic ring with a lithium precursor and performing mixing; arranging a pair of metal wires in the organic solvent; forming a lithium-carbon composite in which a carbon body is doped with lithium through plasma discharge in a solution; and annealing the lithium-carbon composite in order to remove hydrogen from the lithium-carbon composite and form cavities in the lithium-carbon composite.	Kang disclose a method for manufacturing a carbon nanoball with a cavity and a carbon nanoball used in a lithium battery, the method comprising the steps of:
preparing a benzene solvent;
arranging one pair of tungsten wires in benzene;
forming the carbon nanoball through plasma discharge; and,
performing annealing at a temperature of 450 oC or less so as to remove hydrogen in the carbon nanoball and then forming the cavity (see the abstract, lines 2-4, 6-8, 12 and 22-24 in left column on page 834, lines 8-11 in left column on page 836, and Figure 1). See also entire document.
Because both Hashizume et al. and Kang belong to the same field of endeavor pertaining to manufacturing a carbon body for storing lithium, it would have been obvious to one of ordinary skill in the art to have modified the gas plasma discharge process of Hashizume et al. by incorporating the solution plasma discharge process of Kang. 
One having ordinary skill in the art would have been motivated to make the modification to provide a method of synthesizing carbon nanoballs that would have had improved electrical conductivity (abstract)
With the combination, the solution plasma process would obviously comprise lithium in the liquid state 
Claims 2 and 3: 	The rejection of claims 2 and 3 are as set forth above in claim 1 wherein Kang further discloses that the organic solvent is benzene (line 22 in left column on page 834).
Claim 5:	The rejection of claim 5 is as set forth above in claim 1 wherein Hashizume combination disclose performing plasma discharge by applying bipolar-pulsed direct-current power to the metal wires (lines 22-24 in left column on page 834), which obvious would lead to the decomposition and polymerization of the lithium precursor, and thereby forming a lithium-carbon composite in which lithium is doped in the carbon body.
Claims 6 and 7:	The rejection of claims 6 and 7 are as set forth above in claim 1 wherein the Hashizume et al. combination discloses that the Kang discloses that an amorphous layer of carbon nanoball is graphitized through annealing and a cavity is formed (see lines 27-30 in right column on page 834, and lines 8-11 in left column on page 836), and Hashizume et al. disclose an amorphous carbon that can be doped and dedoped (i.e. lithium is diffused, an internal structure is disordered, lithium is agglomerated through diffusion, and addition cavities are obviously formed through delithiation (dedoped) in the carbon body, of the Hashizume et al. carbon body, of the agglomerated body.
Claim 8:	Hashizume et al. disclose a method for manufacturing a lithium-carbon composite for use in a lithium battery comprising 
providing a plasma discharge apparatus comprising a pair of wires and a gaseous source of carbonaceous material and lithium precursor (e.g. lithium dichromate; and, forming a lithium-carbon composite in which a carbon body is doped with lithium through plasma discharge.
Hashizume et al. do not disclose adding an organic solvent having an aromatic ring with a lithium precursor and performing mixing; arranging a pair of metal wires in the organic solvent; forming a lithium-carbon composite in which a carbon body is doped with lithium through plasma discharge in a solution; and annealing the lithium-carbon composite in order to remove hydrogen from the lithium-carbon composite and form cavities in the lithium-carbon composite.	Kang disclose a method for manufacturing a carbon nanoball with a cavity and a carbon nanoball used in a lithium battery, the method comprising the steps of:
preparing a benzene solvent;
arranging one pair of tungsten wires in benzene;
forming the carbon nanoball through plasma discharge; and,
performing annealing at a temperature of 450 oC or less so as to remove hydrogen in the carbon nanoball and then forming the cavity (see the abstract, lines 2-4, 6-8, 12 and 22-24 in left column on page 834, lines 8-11 in left column on page 836, and Figure 1). See also entire document.
Because both Hashizume et al. and Kang belong to the same field of endeavor pertaining to manufacturing a carbon body for storing lithium, it would have been obvious to one of ordinary skill in the art to have modified the gas plasma discharge process of Hashizume et al. by incorporating the solution plasma discharge process of Kang. 
One having ordinary skill in the art would have been motivated to make the modification to provide a method of synthesizing carbon nanoballs that would have had improved electrical conductivity (abstract)
With the combination, the solution plasma process would obviously comprise lithium in the liquid state.
	Thus, the Hashizume et al. combination discloses a lithium-carbon composite having cavities formed therein, in which a carbon body is doped with lithium through plasma discharge in a solution and in an interior of which cavities are formed through annealing, and which obviously would a composition of LiC.sub.x (wherein x is 4 to 2-y, y being 0.001 to 1.999).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hashizume et al. (US 2005/0196675) in view Kang (Synthesis of a new class of carbon nanomaterials by solution plasma processing for us as air cathodes in Li-Air batteries) as applied to claim 1 above, and further in view of Nilsen et al. (US 8,894,732).
Hashizume et al. and Kang are as applied, argued, and disclosed above, and incorporated herein.
Claim 4:	The Hashizume et al. combination does not disclose a cyclopentadienyl lithium.
	Nilsen et al. a method and obtained thin film are characterised by comprising Li in the form of lithium oxide, as a single oxide or together with one or more other metals or metal oxides forming a metal(s)--Li-oxide thin film or together with carbon forming lithium carbonate (col. 5: 65-col. 6: 3). 
	Nilsen et al. further disclose “The deposition temperature should be adjusted such that the deposition occurs at the best possible rate, however, as is evident, the temperature must not be too high such that the substrate is damaged, or the precursor decomposes noticeable.  FIG. 1 illustrates use of Li(thd) (lithium 2,2,6,6-tetramethylheptane-3,5-dionate) as a lithium precursor.  Li(thd) is stable to about 400.degree.  C. which thus for this precursor defines the highest possible deposition temperature.  Using other precursors, higher or lower deposition temperatures may be envisaged, depending on the physico-chemical properties of the precursor and the substrate.  Amongst other possible precursors are found organometallic compounds such as lithium alkoxides i.e. Li(t-BuO) (lithium tert-butoxide), alkyls i.e. BuLi (n-butyl lithium), cyclic lithium compounds i.e. LiCp (lithium cyclopentadienyl), lithium dicyclohexylamid, and bimetallic or multimetallic compounds such as (M,Li)R compounds, where M may be another metal from the periodic table, where R may be one or more organic fragments and where both M and Li may be incorporated into the film.  The stoichiometry of the M and Li may vary depending on the selection or organic compounds, this last group of precursors may include compounds such as (Ti, Li)-, (La, Li)- and (Ti, La, Li)-organic compounds.  This evidently encompasses a large number of possible precursors that may be used, wherein each may be chosen for the specific use on a specific substrate or chosen due to economic, environmental or other considerations.  The invention is not limited to a single precursor, and the use of a plurality of different precursors may be envisaged”. (col. 6: 4-32). See also entire document.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hashizume et al. by incorporating cyclic lithium compounds i.e. LiCp (lithium cyclopentadienyl).
	One having ordinary skill in the art would have been motivated to make the modification to provide a lithium precursor that would have enable deposition to occur at the beast possible rate.

Examiner Correspondence
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729



/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729